                Case 18-11699-MFW               Doc 756       Filed 12/10/18         Page 1 of 36




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :        Case No. 18-11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
                                                             :        Re: Docket No. 324
------------------------------------------------------------ x

                          NOTICE OF FILING AMENDMENTS TO
                        STATEMENT OF FINANCIAL AFFAIRS OF
                   DEBTOR THE NORDAM GROUP, INC. (CASE NO. 18-11699)

                   PLEASE TAKE NOTICE that, on September 21, 2018, The NORDAM Group,

Inc. (“NORDAM”), one of the debtors and debtors in possession in the above-captioned chapter

11 cases (the “Debtors”), filed its Statement of Financial Affairs [ECF No. 324] (the

“Statement”) with the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”).

                   PLEASE TAKE FURTHER NOTICE that NORDAM has amended its Statement

(the “Amended Statement”) to include certain information regarding certain insider transactions

attached thereto as Exhibit 4.

                   PLEASE TAKE FURTHER NOTICE that a copy of the Amended Statement is

attached hereto as Exhibit A. The Amended Statement is in addition to, and does not replace, the

Statement. The Amended Statement is hereby incorporated into, and comprises an integral part




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
    23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
    service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.


RLF1 20413586v.1
               Case 18-11699-MFW      Doc 756     Filed 12/10/18   Page 2 of 36




of, the Statement. NORDAM reserves its right to further amend the Statement, from time to

time as may be necessary or appropriate.

Dated: December 10, 2018
       Wilmington, Delaware
                                    /s/ Megan E. Kenney
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Daniel J. DeFranceschi (No. 2732)
                                   Paul N. Heath (No. 3704)
                                   Brett M. Haywood (No. 6166)
                                   Megan E. Kenney (No. 6426)
                                   One Rodney Square
                                   920 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   E-mail: DeFranceschi@rlf.com
                                           Heath@rlf.com
                                           Haywood@rlf.com
                                           Kenney@rlf.com

                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Ray C. Schrock, P.C. (admitted pro hac vice)
                                   Ryan Preston Dahl (admitted pro hac vice)
                                   Jill Frizzley (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   E-mail: Ray.Schrock@weil.com
                                            Ryan.Dahl@weil.com
                                            Jill.Frizzley@weil.com

                                   Attorneys for Debtors
                                   and Debtors in Possession




                                              2
RLF1 20413586v.1
               Case 18-11699-MFW               Doc 756        Filed 12/10/18        Page 3 of 36




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :        Case No. 18–11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
                                                             :
------------------------------------------------------------ x

     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
      AND DISCLAIMERS REGARDING DEBTORS’ SCHEDULES OF ASSETS
        AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The NORDAM Group, Inc. (“NORDAM”) and its debtor affiliates in the above-captioned
chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”), are filing their
respective Schedules of Assets and Liabilities (each, a “Schedule,” and collectively,
the “Schedules”) and Statements of Financial Affairs (each, a “Statement” and collectively,
the “Statements”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) pursuant to section 521 of title 11 of the United States Code
(the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”).

        These Global Notes and Statements of Limitations, Methodology, and Disclaimer
Regarding Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs (the
“Global Notes”) pertain to, and are incorporated by reference in, and comprise an integral part of
all of the Schedules and Statements. The Global Notes are in addition to the specific notes set
forth below with respect to the Schedules and Statements (the “Specific Notes,” and, together with
the Global Notes, the “Notes”). These Notes should be referred to, and referenced in connection
with, any review of the Schedules and Statements.

       The Debtors’ chief restructuring officer, deputy restructuring officers, and management
prepared the Schedules and Statements with the assistance of the Debtors’ other professionals.
The Schedules and Statements are unaudited and subject to potential adjustment. In preparing the
Schedules and Statements, the Debtors relied on financial data derived from their books and
records that was available at the time of preparation. The Debtors have made reasonable efforts
to ensure that the Schedules and Statements are as accurate and complete as possible under the
circumstances; however, subsequent information or discovery may result in material changes to

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
    23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
    service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.

                                                                 1
        WEIL:\96694700\9\64643.0004
              Case 18-11699-MFW         Doc 756      Filed 12/10/18     Page 4 of 36




the Schedules and Statements and errors or omissions may exist. Notwithstanding any such
discovery, new information, or errors or omissions, the Debtors do not undertake any obligation
or commitment to update the Schedules and Statements, unless required by applicable law.

        The Debtors reserve all rights to amend or supplement the Schedules and Statements from
time to time, in all respects, as may be necessary or appropriate, including the right to dispute or
otherwise assert offsets or defenses to any claim reflected on the Schedules and Statements as to
amount, liability, classification, identity of Debtor, or to otherwise subsequently designate any
claim as “disputed,” “contingent,” or “unliquidated.” Furthermore, nothing contained in the
Schedules, Statements, or Notes shall constitute a waiver of any of the Debtors’ rights or an
admission with respect to their chapter 11 cases, including any issues involving objections to
claims, substantive consolidation, equitable subordination, defenses, characterization or re-
characterization of contracts and leases, assumption or rejection of contracts and leases under the
provisions of chapter 3 of the Bankruptcy Code, causes of action arising under the provisions of
chapter 5 of the Bankruptcy Code, or any other relevant applicable laws to recover assets or avoid
transfers.




                                                     2
       WEIL:\96694700\9\64643.0004
              Case 18-11699-MFW           Doc 756     Filed 12/10/18     Page 5 of 36




                              Global Notes and Overview of Methodology

       The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of any
of the Debtors or their affiliates.

       1.        Description of the Chapter 11 Cases. On July 22, 2018 (the “Petition Date”),
                 each of the Debtors commenced a voluntary case under chapter 11 of the
                 Bankruptcy Code. The Debtors are authorized to operate their businesses and
                 manage their properties as debtors in possession pursuant to sections 1107(a) and
                 1108 of the Bankruptcy Code. On July 24, 2018, the Bankruptcy Court entered an
                 order authorizing the joint administration of the chapter 11 cases pursuant to
                 Bankruptcy Rule 1015(b) (ECF No. 63). Notwithstanding the joint administration
                 of the Debtors’ cases for procedural purposes, each Debtor has filed its own
                 Schedules and Statements. On August 1, 2018, the United States Trustee for the
                 District of Delaware appointed an official committee of unsecured creditors
                 pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
                 Committee”).

       2.        Basis of Presentation. In the ordinary course of business, the Debtors prepare
                 consolidated financial statements for financial reporting purposes, reflecting
                 information for periods ending on the last day of each calendar month. The
                 Schedules and Statements are unaudited and are the result of the Debtors’
                 reasonable efforts to report certain financial information of each Debtor on an
                 unconsolidated basis. The Schedules and Statements neither purport to represent
                 financial statements prepared in accordance with Generally Accepted Accounting
                 Principles in the United States (“GAAP”), nor are they intended to be fully
                 reconciled with the financial statements of each Debtor.

                 The Debtors used reasonable efforts to attribute the assets and liabilities, certain
                 required financial information, and various cash disbursements to each particular
                 Debtor entity. Because the Debtors’ accounting systems, policies, and practices
                 were developed for consolidated reporting purposes rather than for reporting by
                 legal entity, however, it is possible that not all assets and liabilities have been
                 recorded with the correct legal entity on the Schedules and Statements.

       3.        Reporting Date. Unless otherwise noted in specific responses, the Schedules and
                 Statements reflect the Debtors’ books and records as of the close of business on
                 July 22, 2018 or the latest available record date before then.

       4.        Current Values. The assets and liabilities of each Debtor are listed on the basis of
                 the book value of the asset or liability in the respective Debtor’s accounting books
                 and records. Unless otherwise noted, the carrying value on the Debtor’s books,
                 rather than the current market value, is reflected in the Schedules and Statements.

       5.        Confidentiality. There may be instances when certain information was not
                 included or was redacted due to the nature of an agreement between a Debtor and

                                                      3
       WEIL:\96694700\9\64643.0004
       Case 18-11699-MFW           Doc 756     Filed 12/10/18      Page 6 of 36




          a third party, concerns about the confidential or commercially sensitive nature of
          certain information, or to protect the privacy of an individual.

6.        Consolidated Entity Accounts Payable and Disbursement Systems. As
          described in the Motion of Debtors for Entry of Interim and Final Orders
          (I) Authorizing Debtors to Continue (A) Using Existing Cash Management System,
          Bank Accounts, and Business Forms and (B) Funding Intercompany Transactions,
          (II) Providing Administrative Expense Priority for Postpetition Intercompany
          Claims, and (III) Granting Related Relief (ECF No. 4) (the “Cash Management
          Motion”), the Debtors utilize a centralized cash management system in the ordinary
          course of business to collect, concentrate, and disburse funds generated by their
          operations.

          In the ordinary course of business, the Debtors and also their non-Debtor affiliates
          maintain business relationships among each other, which result in intercompany
          receivables and payables (the “Intercompany Claims”) arising from intercompany
          transactions (the “Intercompany Transactions”).            Additional information
          regarding the Intercompany Claims and Intercompany Transactions is described in
          the Cash Management Motion. Unless otherwise noted, the Debtors have reported
          the aggregate net intercompany balances among the Debtors as assets on Schedule
          A/B or as liabilities on Schedule E/F, as appropriate.

7.        Accuracy. The financial information disclosed herein was not prepared in
          accordance with federal or state securities laws or other applicable nonbankruptcy
          law or in lieu of complying with any periodic reporting requirements thereunder.
          Persons and entities trading in or otherwise purchasing, selling, or transferring the
          claims against or equity interests in the Debtors should evaluate this financial
          information in light of the purposes for which it was prepared.

8.        Net Book Value of Assets. In many instances, current market valuations are not
          maintained by or readily available to the Debtors. Accordingly, when possible, net
          book values as of the Petition Date or as of June 30, 2018 are presented. When
          necessary, the Debtors have indicated that the value of certain assets is “unknown”
          or “undetermined.” Amounts ultimately realized may vary materially from net
          book value (or other value so ascribed). As applicable, fixed assets and leasehold
          improvement assets that fully have been depreciated or amortized, or were
          expensed for GAAP accounting purposes, have no net book value, but are included
          in the Schedules and Statements with zero values.

9.        Undetermined Amounts. Claim amounts that could not readily be quantified by
          the Debtors are scheduled as “undetermined,” “unknown,” or “N/A.” The
          description of an amount as “undetermined,” “unknown,” or “N/A” is not intended
          to reflect upon the materiality of the amount.

10.       Excluded Assets and Liabilities. The Debtors believe that they have identified,
          but have not necessarily valued, all material categories of assets and liabilities in
          the Schedules. The Debtors have excluded the following items from the Schedules

                                               4
WEIL:\96694700\9\64643.0004
       Case 18-11699-MFW           Doc 756      Filed 12/10/18     Page 7 of 36




          and Statements: certain general accrued liabilities, including those related to rebate
          and warranty programs, and certain employee-related obligations that have been
          paid in accordance with the First Day Orders (as defined herein). Other immaterial
          assets and liabilities may also have been excluded.

11.       Totals. All totals that are included in the Schedules and Statements represent totals
          of all the known amounts included in the Schedules and Statements and exclude
          items identified as “unknown” or “undetermined.” If there are unknown or
          undetermined amounts, the actual totals may be materially different from the listed
          totals.

12.       Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars,
          unless otherwise indicated.

13.       Payment of Prepetition Claims Pursuant to First Day Orders. The Debtors
          have authority to pay certain outstanding prepetition claims pursuant to several
          bankruptcy court orders, including certain orders the Bankruptcy Court entered in
          connection with the Debtors’ chapter 11 cases authorizing the Debtors to pay
          certain prepetition claims (collectively, the “First Day Orders”).

          The Schedules and Statements reflect the Debtors’ outstanding liabilities in their
          amounts owed as of the Petition Date without reducing liabilities on account of any
          payments authorized under the First Day Orders, other than the First Day Orders
          authorizing the payment of prepetition wages and benefits to the Debtors’
          employees (the “Wages Orders”). The Debtors have paid $5,450,121.23 pursuant
          to the Wages Orders, and have reduced these prepetition liabilities set forth in the
          Schedules and Statements accordingly. If liabilities on account of prepetition
          wages and benefits have been satisfied in full, they are not listed on the Schedules
          and Statements unless otherwise noted.

14.       Other Paid Claims. If the Debtors have reached any postpetition settlement with
          a vendor or other creditor, the terms of such settlement will prevail, supersede
          amounts listed in the Schedules and Statements, and shall be enforceable by all
          parties.

15.       Setoffs. The Debtors routinely incur certain setoffs from customers and suppliers
          in the ordinary course of business. Setoffs in the ordinary course can result from
          various items including pricing discrepancies, customer programs, returns, and
          other disputes between the Debtors and their customers or suppliers. In the ordinary
          course of business, the Debtors setoff invoices with credit memos. These routine
          setoffs are consistent with the ordinary course of business in the Debtors’ industry,
          and, therefore, can be particularly voluminous, unduly burdensome, and costly for
          the Debtors to regularly document. Therefore, although such setoffs and other
          similar rights may have been accounted for when scheduling certain amounts, these
          ordinary course setoffs are not always independently accounted for, and may be
          excluded from the Schedules and Statements.


                                                5
WEIL:\96694700\9\64643.0004
       Case 18-11699-MFW              Doc 756     Filed 12/10/18      Page 8 of 36




16.       Inventory. Inventory represents the aggregate of finished goods, works in process,
          raw materials, and costs related to long-term contracts. Inventory is also those
          items used in a continuous repetitive process or cycle of operations by which goods
          are acquired and sold, and further goods are acquired for additional sales.
          Inventories are valued at cost on the company balance sheet using the lower of cost
          or net realizable value, with cost determined using the average cost method.

17.       Property, Plant and Equipment. Rotable spare aircraft parts and property, plant
          and equipment are recorded at cost. Costs of internally constructed assets include
          materials, labor, and related overhead allocation. Costs of software for internal use
          includes direct costs of materials, services and payroll, and payroll related costs of
          employees’ time directly related to development and implementation of software.
          Depreciation and amortization are computed using the straight-line method over
          estimated useful lives ranging from 3 to 30 years.

18.       Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements,
          or Notes shall constitute a waiver of rights with respect to these chapter 11 cases,
          including the following:

          a.        Any failure to designate a claim listed on the Schedules and Statements as
                    “disputed,” “contingent,” or “unliquidated” does not constitute an
                    admission by the Debtors that such amount is not “disputed,” “contingent,”
                    or “unliquidated.” The Debtors reserve the right to dispute and to assert
                    setoff rights, counterclaims, and defenses to any claim reflected on the
                    Schedules as to amount, liability, and classification, and to otherwise
                    subsequently designate any claim as “disputed,” “contingent,” or
                    “unliquidated.”

          b.        Notwithstanding that the Debtors have made reasonable efforts to correctly
                    characterize, classify, categorize, or designate certain claims, assets,
                    executory contracts, unexpired leases, and other items reported in the
                    Schedules and Statements, the Debtors nonetheless may have improperly
                    characterized, classified, categorized, or designated certain items. The
                    Debtors thus reserve all rights to recharacterize, reclassify, recategorize, or
                    redesignate items reported in the Schedules and Statements at a later time
                    as is necessary and appropriate.

          c.        The listing of a claim or agreement (i) on Schedule D as “secured,” (ii) on
                    Schedule E/F (Part 1) as “priority,” (iii) on Schedule E/F (Part 2) as
                    “unsecured,” or (iv) on Schedule G as “executory” or “unexpired” does not
                    constitute an admission by the Debtors of the legal rights of the claimant,
                    the executory nature of the agreement under section 365 of the Bankruptcy
                    Code, or a waiver of the Debtors’ rights to recharacterize or reclassify such
                    claim or agreement pursuant to a schedule amendment, claim objection or
                    otherwise. Moreover, although the Debtors may have scheduled claims of
                    various creditors as secured claims for informational purposes, no current
                    valuation of the Debtors’ assets in which such creditors may have a security

                                                  6
WEIL:\96694700\9\64643.0004
       Case 18-11699-MFW              Doc 756      Filed 12/10/18      Page 9 of 36




                    interest has been undertaken. Except as provided in an order of the
                    Bankruptcy Court, the Debtors reserve all rights to dispute and challenge
                    the secured nature or amount of any such creditor’s claims or the
                    characterization of the structure of any transaction, or any document or
                    instrument related to such creditor’s claim.

          d.        In the ordinary course of their businesses, the Debtors lease equipment and
                    other assets from certain third-party lessors for use in their daily operations.
                    The Debtors have made commercially reasonable efforts to list any such
                    leases in Schedule G, and any current amounts due under such leases that
                    were outstanding as of the Petition Date are listed on Schedule E/F. Except
                    as otherwise noted herein, the property subject to any such lease is not
                    reflected in Schedule A/B as either owned property or an asset of the
                    Debtors, and neither is such property or assets of third parties within the
                    control of the Debtors. Nothing in the Schedules is or shall be construed as
                    an admission or determination as to the legal status of any lease (including
                    whether any lease is a true lease or a financing arrangement), and the
                    Debtors reserve all rights with respect to any of such issues, including the
                    recharacterization thereof.

          e.        The claims of individual creditors for, among other things, goods, products,
                    services or taxes are listed as the amounts entered on the Debtors’ books
                    and records and may not reflect credits, allowances or other adjustments due
                    from such creditors to the Debtors. The Debtors reserve all of their rights
                    with regard to such credits, allowances and other adjustments, including the
                    right to assert claims objections or setoffs with respect to the same.

          f.        The Debtors’ businesses are part of a complex enterprise. Although the
                    Debtors have exercised their reasonable efforts to ensure the accuracy of
                    their Schedules and Statements, they nevertheless may contain errors and
                    omissions. The Debtors hereby reserve all of their rights to dispute the
                    validity, status, and enforceability of any contracts, agreements, and leases
                    identified in the Schedules and Statements, and to amend and supplement
                    the Schedules and Statements as necessary.

          g.        The Debtors further reserve all of their rights, claims, and causes of action
                    with respect to the contracts and agreements listed on the Schedules and
                    Statements, including the right to dispute and challenge the characterization
                    or the structure of any transaction, document, and instrument related to a
                    creditor’s claim.

          h.        The Debtors exercised their reasonable efforts to locate and identify
                    guarantees and other secondary liability claims (the “Guarantees”) in their
                    executory contracts, unexpired leases, secured financings, debt instruments,
                    and other agreements. If such Guarantees have been identified, they are
                    included in the relevant Schedules and Statements. Guarantees embedded
                    in the Debtors’ executory contracts, unexpired leases, secured financings,

                                                   7
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW              Doc 756      Filed 12/10/18     Page 10 of 36




                    debt instruments, and other agreements may have been omitted
                    inadvertently. Thus, the Debtors reserve their rights to amend and
                    supplement the Schedules and Statements if additional Guarantees are
                    identified. In addition, the Debtors reserve the right to amend the Schedules
                    and Statements to re-characterize and reclassify any such contract or claim.

          i.        Exclusion of certain intellectual property should not be construed to be an
                    admission that such intellectual property rights have been abandoned, have
                    been terminated or otherwise expired by their terms, or have been assigned
                    or otherwise transferred pursuant to a sale, acquisition, or other transaction.
                    Conversely, inclusion of certain intellectual property should not be
                    construed as an admission that such intellectual property rights have not
                    been abandoned, terminated or otherwise expired by their terms, or have not
                    been assigned or otherwise transferred pursuant to a sale, acquisition, or
                    other transaction.

19.       Global Notes Control. If the Schedules or Statements differ from any of the
          foregoing Global Notes, the Global Notes shall control.

Specific Notes for Schedules

1.        Schedule A/B.

          a.        A/B.3. The values provided for in Schedule A/B, Item 3 for each account
                    for a given Debtor reflects the ending cash balance of such account as of the
                    Petition Date.

          b.        A/B.8. Prepayment values provided for in Schedule A/B, Item 8 are the net
                    book value listed in the Debtors’ books and records as of June 30, 2018.

          c.        A/B.10–12. Accounts receivable values and any allowances thereof
                    provided for in Schedule A/B, Items 11 and 12 are as of the Petition Date.

          d.        A/B.19–22. Inventory values provided for in Schedule A/B, Items 19
                    through 22 are the net book value listed in the Debtors’ books and records
                    as of the Petition Date.

          e.        A/B.28–32. Values provided for in Schedule A/B, Items 28 through 32 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.

          f.        A/B.39–42. Values provided for in Schedule A/B, Items 39 through 42 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.

          g.        A/B.47–50. Values provided for in Schedule A/B, Items 47 through 50 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.
                                                  8
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW              Doc 756      Filed 12/10/18      Page 11 of 36




          h.        A/B.55. Real property values provided for in Schedule A/B, Item 55 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.

          i.        A/B.70–77. Despite exercising their commercially reasonable efforts to
                    identify all known assets, the Debtors may not have listed all of their causes
                    of action or potential causes of action against third parties as assets in their
                    Schedules.

                    Intercompany receivables between the Debtors and (i) other Debtors or
                    (ii) their non-Debtor affiliates are reported on Schedule A/B, per the
                    Debtors’ books and records.

2.        Schedule D. Certain of the claims listed on Schedule D, as well as the Guarantees
          of those claims listed on Schedule H, arose and were incurred on various dates; a
          determination of the date upon which each claim arose or was incurred would be
          unduly burdensome and cost prohibitive. Accordingly, not all of these various
          dates are included for each such claim. To the best of the Debtors’ knowledge, all
          claims listed on Schedule D arose or were incurred before the Petition Date. The
          amounts in Schedule D are consistent with the Debtors’ stipulations set forth in the
          Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior Secured
          Superpriority Financing and (B) Use Cash Collateral, (II) Granting Adequate
          Protection to Prepetition Secured Parties, (III) Granting Liens and Superpriority
          Claims (IV) Modifying the Automatic Stay, and (V) Granting Related Relief (ECF
          No. 217) (the “Final DIP Order”), which are subject to investigation and challenge
          by the Creditors’ Committee or other parties in interest, all as more fully set forth
          in the Final DIP Order.

          Except as otherwise agreed to or stated pursuant to a stipulation or order entered by
          the Bankruptcy Court that is or becomes final, including the Final DIP Order, the
          Debtors and their estates and, subject to the foregoing limitations, note as follows:
          (a) although the Debtors may have scheduled claims of various creditors as secured
          claims for informational purposes, no current valuation of the Debtors’ assets in
          which such creditors may have a lien has been undertaken; (b) the Debtors have
          included the results of UCC lien searches performed before the Petition Date; and
          (c) the descriptions provided on Schedule D only are intended to be a summary.
          Reference to the applicable loan agreements and related documents is necessary for
          a complete description of the collateral and the nature, extent, and priority of any
          liens.

          Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
          collateral relating to the debt contained on Schedule D are contained in the
          Declaration of John C. DiDonato in Support of Debtors’ Chapter 11 Petitions and
          First Day Relief (ECF No. 3). The Debtors have listed only the administrative
          agent as the named creditor with respect to the Fourth Amended and Restated
          Credit Agreement, dated December 18, 2012 (as amended, modified, or restated
          from time to time, the “Prepetition Credit Agreement”). The obligations under

                                                   9
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW              Doc 756     Filed 12/10/18      Page 12 of 36




          the Prepetition Credit Agreement are secured by a first priority lien on substantially
          all of the Debtors’ assets. Various parties may have also asserted liens against
          collateral securing the Prepetition Credit Agreement, which liens could be
          permitted thereunder.

          Except as specifically stated herein, real property lessors, equipment lessors, utility
          companies, and other parties which may hold security deposits or other security
          interests have not been listed on Schedule D. The Debtors have not listed on
          Schedule D any parties whose claims may be secured through rights of setoff,
          deposits, or advance payments posted by, or on behalf of, the Debtors, or judgment
          or statutory lien rights.

3.        Schedule E/F

          a.        (Part 1). Certain of the claims listed on Schedule E/F (Part 1) arose and
                    were incurred on various dates; a determination of the date upon which each
                    claim arose or was incurred would be unduly burdensome and cost
                    prohibitive. Accordingly, not all of these various dates are included for each
                    such claim.

                    The liabilities listed on Schedule E/F (Part 1) do not reflect any analysis of
                    such claims under sections 503 or 507 of the Bankruptcy Code. The
                    Debtors reserve the right to dispute or challenge whether creditors listed on
                    Schedule E/F are entitled to priority status pursuant to sections 503 or 507
                    of the Bankruptcy Code.

                    The Debtors have not listed certain wage or related obligations that have
                    been paid in full pursuant to the Wages Orders on Schedule E/F; however,
                    to the extent such obligations have been satisfied in part pursuant to the
                    Wages Orders and remain outstanding, the Debtors have included such
                    outstanding amounts on Schedule E/F.

                    Claims owing to various taxing authorities to which the Debtors potentially
                    may be liable are included on the Debtors’ Schedule E/F. Certain of such
                    claims, however, may be subject to ongoing audits or the Debtors otherwise
                    are unable to determine with certainty the amount of the remaining claims
                    listed on Schedule E/F. Therefore, the Debtors have listed all such claims
                    as contingent and unliquidated, pending final resolution of ongoing audits
                    or other outstanding issues.

          b.        (Part 2). The Debtors have exercised their commercially reasonable efforts
                    to list all liabilities on Schedule E/F of each applicable Debtor. As a result
                    of the Debtors’ consolidated operations, however, the reader should review
                    Schedule E/F for all Debtors in these cases for a complete understanding of
                    the unsecured debts of the Debtors. Certain creditors listed on Schedule E/F
                    may owe amounts to the Debtors, and, as such, the Debtors may have valid
                    setoff and recoupment rights with respect to such amounts. The amounts

                                                 10
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW              Doc 756     Filed 12/10/18      Page 13 of 36




                    listed on Schedule E/F may not reflect any such right of setoff or
                    recoupment, and the Debtors reserve all rights to assert the same and to
                    dispute and challenge any setoff or recoupment rights that may be asserted
                    against the Debtors by a creditor. Additionally, certain creditors may assert
                    mechanic’s, materialman’s, or other similar liens against the Debtors for
                    amounts listed on Schedule E/F. The Debtors reserve their rights to dispute
                    and challenge the validity, perfection, and immunity from avoidance of any
                    lien purported to be perfected by a creditor listed on Schedule E/F of any
                    Debtor. In addition, certain claims listed on Schedule E/F (Part 2) may be
                    entitled to priority under section 503(b)(9) of the Bankruptcy Code.

                    With respect to those unsecured notes issued under the Credit Agreement,
                    dated April 4, 2018, with Cherokee Partners, L.L.C., East Plant Investment
                    L.L.C., and Eight Partners LLC, each of those entities have joint and several
                    rights to the full amount of the notes issued thereunder.

                    The Debtors have included trade creditors and taxing authorities on
                    Schedule E/F, some of whose claims have been satisfied, in whole or in part,
                    pursuant to the First Day Orders. Notwithstanding the foregoing, the
                    Debtors have reflected the prepetition liabilities of such trade creditors and
                    taxing authorities as of the Petition Date. Moreover, Schedule E/F does not
                    include certain balances including deferred liabilities, accruals, or general
                    reserves. The accruals primarily represent general estimates of liabilities
                    and do not represent specific claims as of the Petition Date. The Debtors
                    have made reasonable efforts to include as contingent, unliquidated, or
                    disputed the claim of any party not included on the Debtors’ open accounts
                    payable that is associated with an account that has an accrual or receipt not
                    invoiced.

                    Intercompany payables among the Debtors and (i) other Debtors or (ii) their
                    non-Debtor affiliates are reported on Schedule E/F, per the Debtors’ books
                    and records, which may or may not result in allowed or enforceable claims
                    by or against a given Debtor. The intercompany payables also may be
                    subject to recoupment, netting, or other adjustments made pursuant to
                    customary intercompany policies and practices not reflected in the
                    Schedules.

                    To the extent practicable, Schedule E/F is intended to reflect the balance as
                    of the Petition Date, with adjustments for certain postpetition Bankruptcy
                    Court-approved payments relating to employees. Despite the Debtors’
                    reasonable best efforts, to the extent an unsecured claim has been paid or
                    may be paid, it is possible such claim is not included on Schedule E/F.
                    Certain Debtors may pay additional claims listed on Schedule E/F during
                    these chapter 11 cases pursuant to these and other orders of the Bankruptcy
                    Court and the Debtors reserve all of their rights to update Schedule E/F to
                    reflect such payments or to modify the claims register to account for the
                    satisfaction of such claim. Additionally, Schedule E/F does not include any

                                                 11
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW           Doc 756      Filed 12/10/18     Page 14 of 36




                    potential rejection damage claims of the counterparties to executory
                    contracts and unexpired leases that may be rejected.

4.        Schedule G. Although reasonable efforts have been made to ensure the accuracy
          of Schedule G regarding executory contracts and unexpired leases (collectively,
          the “Agreements”), review is ongoing and inadvertent errors, omissions or
          overinclusion may have occurred. The Debtors may have entered into various other
          types of Agreements in the ordinary course of their businesses, such as indemnity
          agreements, supplemental agreements, and amendments/letter agreements that may
          not be set forth in Schedule G. In addition, as described herein, certain non-
          disclosure agreements or other confidential information have been omitted, as well
          as certain short-term purchase and sales orders given their large number and
          transitory nature. The Debtors have also omitted various offer letters to employees
          because listing them would be unduly burdensome and cost prohibitive under the
          circumstances.

          The Agreements listed on Schedule G may have expired or may have been
          modified, amended, or supplemented from time to time by various amendments,
          restatements, waivers, estoppel certificates, letter and other documents, instruments
          and agreements that may not be listed on Schedule G. Executory agreements that
          are oral in nature have not been included in Schedule G. Certain of the Agreements
          listed on Schedule G may have been entered into on behalf of more than one of the
          Debtors.

5.        Schedule H. The Debtors are party to the Prepetition Credit Agreement, which
          was executed by multiple Debtors. The obligations of guarantors under the
          Prepetition Credit Agreement are noted on Schedule H for each individual debtor.
          Furthermore, the Debtors may not have identified certain guarantees that are
          embedded in the Debtors’ executory contracts, unexpired leases, secured
          financings, debt instruments and other such agreements. No claim set forth on the
          Schedules and Statements of any Debtor is intended to acknowledge claims of
          creditors that are otherwise satisfied or discharged by other Debtors or non-Debtors.
          To the extent there are guarantees connected with any joint ventures to which the
          Debtors may be a party, such agreements are not identified in the Debtors’
          Schedules.



Specific Notes for Statements

1.        Statement 2. NORDAM operates a small producing ranch. NORDAM’s
          accounting treatment of the ranch’s operations is to setoff the revenue against the
          cost to operate the ranch, which is typically recorded at the end of the fiscal year.

2.        Statement 3. The obligations of the Debtors are primarily paid by NORDAM,
          notwithstanding the fact that certain obligations may be obligations of one or more
          of the affiliated Debtors or foreign, non-Debtor affiliates.

                                               12
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW           Doc 756      Filed 12/10/18     Page 15 of 36




          The payments disclosed in Statement 3 are based on payments made by the Debtors
          with payment dates from April 23, 2018 to July 22, 2018. The actual dates that
          cash cleared the Debtors’ bank accounts may differ based on the form of payment.
          The Debtors’ accounts payable system does not include the corresponding payment
          clear dates and compiling this data would have required a time-consuming manual
          review of individual bank statements. It is expected, however, that many payments
          included in Statement 3 have payment clear dates that are the same as payment
          dates (e.g., wires and other forms of electronic payments).

3.        Statement 4. The Debtors have filed a motion to seal the information requested in
          Statement 4.

4.        Statement 5. On occasion, the Debtors may return damaged or unsatisfactory
          goods to vendors or suppliers in the ordinary course of business. Other than
          ordinary course items, the Debtors are not aware of any property that has been
          returned to the seller.

5.        Statement 6. The Debtors maintain certain customer programs, including return
          and refund programs pursuant to which customers may receive credits. The
          Debtors have used their reasonable efforts to reflect setoffs made by creditors
          without permission that they are aware of; however, there may be instances where
          such a setoff has occurred without the Debtors’ knowledge.

6.        Statement 7. The Debtors have used reasonable efforts to report all legal actions,
          proceedings, investigations, arbitrations, mediations, and audits by federal or state
          agencies in which the Debtors were involved in any capacity within one year before
          the Petition Date. The Debtors reserve their rights to assert that neither the Debtors
          nor any affiliate of the Debtors is an appropriate party to such actions or
          proceedings. For the avoidance of doubt, the Debtors have excluded actions
          relating to workers’ compensation claims from Statement 7.

7.        Statement 10. Amounts listed herein were for events that were reported or tracked
          for insurance purposes. De minimis losses are not separately tracked by the Debtors
          and were not included on Statement 10.

8.        Statement 11. The Debtors have used reasonable efforts to identify payments for
          services of any entities who provided consultation concerning debt counseling or
          restructuring services, relief under the Bankruptcy Code or preparation of a petition
          in bankruptcy within one year immediately before the Petition Date, which are
          identified in NORDAM’s response to Statement 11. Additional information
          regarding the Debtors’ retention of professional service firms is more fully
          described in the individual retention applications for those firms and related orders.

9.        Statement 13. The Debtors may, from time to time and in the ordinary course of
          business, transfer equipment and other assets or sell certain equipment and other
          assets to third parties. These types of ordinary course transfers have not been
          disclosed in Statement 13. The Debtors further do not take any position with

                                               13
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW           Doc 756     Filed 12/10/18     Page 16 of 36




          respect to whether transfers identified in response to Statement 13 are made in the
          ordinary course of business. Certain transfers listed in this response are included
          solely out of an abundance of caution.

10.       Statement 20. In the ordinary course of business, the Debtors store various tooling,
          rotables, and other equipment in various locations, as is customary in the aerospace
          industry. The Debtors have used their reasonable efforts to identify the locations
          of each such piece of property.

11.       Statement 21. Certain of the Debtors’ suppliers provide inventory to the Debtors
          on a consignment basis. Such goods are stored in the Debtors’ facilities; however,
          ownership and payment obligation for the goods do not transfer until such time as
          the Debtors require the goods for production use.

          Furthermore, in the ordinary course of their business the Debtors utilize customer-
          owned tooling in the manufacture of product. The Debtors have made reasonable
          efforts to include all property held for another party. Although reasonable efforts
          have been made to ensure the accuracy of Statement 21, review is ongoing and
          inadvertent errors, omissions or overinclusion may have occurred.

12.       Statement 26(d). Over the past two years, the Debtors have provided their
          financial statements via physical and electronic mail to various parties in the
          ordinary course of business, including current or potential secured lenders,
          government entities, shareholders, customers, and other interested parties.

13.       Statement 30. The Debtors have filed a motion to seal the information requested in
          Statement 30.



                                 ***********************




                                              14
WEIL:\96694700\9\64643.0004
                                Case 18-11699-MFW                      Doc 756              Filed 12/10/18            Page 17 of 36
Fill in this information to identify the case:

Debtor       THE NORDAM GROUP, INC.


United States Bankruptcy Court for the: DISTRICT OF DELAWARE


Case number        18-11699
(if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                    04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:        Income

 1. Gross revenue from business
     ¨ None

              Identify the beginning and ending dates of the debtor’s fiscal year , which      Sources of revenue                  Gross revenue
              may be a calendar year                                                           Check all that apply                (before deductions and
                                                                                                                                   exclusions)
              From the beginning of the      From 1/1/2018           To 7/22/2018              þ Operating a business                    $221,585,955.00
              fiscal year to filing date:                                                      ¨ Other
              For prior year:                From 1/1/2017           To 12/31/2017             þ Operating a business                    $376,880,494.00
                                                                                               ¨ Other
              For the year before that:      From 1/1/2016           To 12/31/2016             þ Operating a business                    $402,528,828.00
                                                                                               ¨ Other

 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
    from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.
     ¨ None

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)
              FROM THE BEGINNING OFFrom 1/1/2018                     To 7/22/2018              STONEBLUFF RANCH                                      $0.00
              THE FISCAL YEAR TO
              FILING DATE:
              FOR PRIOR YEAR:                From 1/1/2017           To 12/31/2017             STONEBLUFF RANCH                                $53,866.00
              FOR THE YEAR BEFORE From 1/1/2016                      To 12/31/2016             STONEBLUFF RANCH                                $44,938.00
              THAT:

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers¾including expense reimbursements¾to any creditor, other than regular employee compensation, within 90 days
    before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted
    on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
     ¨ None
         SEE EXHIBIT 3 IN INITIAL FILING AT D.I. 324

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
    guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
    $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
    Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
    general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
    the debtor. 11 U.S.C. § 101(31).
     ¨ None
             AMENDED (with certain transactions sealed) - SEE EXHIBIT 4




Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 1 of 16
Debtor                     Case 18-11699-MFW
           THE NORDAM GROUP, INC.                                Doc 756           FiledCase
                                                                                         12/10/18
                                                                                             number (if known)Page   18 of 36
                                                                                                                18-11699
           (Name)


 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
    sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
     þ None

 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
    account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
    debtor owed a debt.
     ¨ None

           Creditor’s name and address                           Description of the action creditor took          Date action     Amount
                                                                                                                  was taken
           MITCHELL AIRCRAFT SPARES                              CREDITOR SENT CONTRA FORM TO US 5/15/2018                                    $14,800.00
           1160 ALEXANDER CT                                     TO FILL OUT AND SEND BACK
           CARY, IL 60013
           MITCHELL AIRCRAFT SPARES                              CREDITOR SENT CONTRA FORM TO US 6/28/2018                                      $4,100.00
           1160 ALEXANDER CT                                     TO FILL OUT AND SEND BACK
           CARY, IL 60013

 Part 3:     Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
    involved in any capacity-within 1 year before filing this case.
     ¨ None

           Case title                                Nature of case                       Court or agency’s name and address           Status of case

           CORONA, GUILLERMO V. THE                  EMPLOYMENT (RETALIATORY              WORKERS’ COMPENSATION                        ¨ Pending
           NORDAM GROUP, INC., THE                   DISCHARGE CLAIM)                     APPEALS BOARD, STATE OF                      ¨ On appeal
           HARTFORD                                                                       CALIFORNIA                                   þ Concluded
                                                                                          455 GOLDEN GATE AVENUE, 9TH
           Case number
                                                                                          FLOOR
           WCAB CASE NO. ADJ 10044729,
                                                                                          SAN FRANCISCO, CA 94102
           ADJ 10044732



           PITTMAN, ROLAND V. THE                    EMPLOYMENT                           TULSA COUNTY DISTRICT COURT                  þ Pending
           NORDAM GROUP, INC.                        (DISCRIMINATION CLAIM)               500 SOUTH DENVER                             ¨ On appeal
                                                                                          TULSA, OK 74103                              ¨ Concluded
           Case number
           CASE NO. CJ-2018-03025



           PRATT & WHITNEY CANADA CORP.              CONTRACT DISPUTE                     INTERNATIONAL CHAMBER OF                     ¨ Pending
           V. THE NORDAM GROUP, INC.                                                      COMMERCE                                     ¨ On appeal
                                                                                          33-43 AVENUE DU PRÉSIDENT                    þ Concluded
           Case number
                                                                                          WILSON
           ARBITRATION REF NO. 23273/MK
                                                                                          PARIS 75116
                                                                                          FRANCE

           SELF DISCLOSURE: GE90 FWD                 REPAIR DIVISION'S 14 CFR             FEDERAL AVIATION ADMINISTRATION ¨ Pending
           CENTERBODY                                145.219(A) AND 145.205               800 INDEPENDENCE AVENUE, SW     ¨ On appeal
                                                     DISCREPANCIES RESULTING              WASHINGTON, DC 20591            þ Concluded
           Case number
                                                     FROM USE OF PMA PART IN
           VOLUNTARY DISCLOSURE EIR
                                                     REPAIRS. CLOSED WITHOUT
           NUMBER 2017SW154008
                                                     ACTION BY THE FAA.


           SELF DISCLOSURES TO MIDO AND              REPAIR DIVISION'S CLEAN    FEDERAL AVIATION ADMINISTRATION ¨ Pending
           FSDO OFFICES: CLEAN LINE                  LINE DEVIATIONS FROM       800 INDEPENDENCE AVENUE, SW     ¨ On appeal
                                                     SPECIFICATION. CLOSED      WASHINGTON, DC 20591            þ Concluded
           Case number
                                                     WITHOUT ACTION BY THE FAA.
           NONE ASSIGNED




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 2 of 16
Debtor                     Case 18-11699-MFW
           THE NORDAM GROUP, INC.                               Doc 756           FiledCase
                                                                                        12/10/18
                                                                                            number (if known)Page   19 of 36
                                                                                                               18-11699
           (Name)


 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
    hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
     þ None


 Part 4:     Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
    value of the gifts to that recipient is less than $1,000
     ¨ None

           Recipient’s name and address                       Description of the gifts or contributions    Dates given            Value

           AMERICAN CANCER SOCIETY                            MILE MARKER SPONSORSHIP                      12/4/2017                        $2,000.00
           4110 S 100 E AVE
           TULSA, OK 74146
           Recipient's relationship to debtor
           NONE
           BREAST CANCER ERADICATION LPGA PRO                 CHARITY GOLF                                 1/19/2017                        $6,650.00
           2301 KIMBROUGHWOODS PL
           GERMANTOWN, TN 38139
           Recipient's relationship to debtor
           NONE
           BREAST CANCER ERADICATION LPGA PRO                 CHARITY GOLF                                 3/9/2018                         $6,500.00
           2301 KIMBROUGHWOODS PL
           GERMANTOWN, TN 38139
           Recipient's relationship to debtor
           NONE
           OKLAHOMA AQUARIUM                                  CHARITY GIFT                                 4/25/2017                      $55,000.00
           300 AQUARIUM DRIVE
           JENKS, OK 74037
           Recipient's relationship to debtor
           NONE
           GILCREASE MUSEUM MANAGEMENT TRUST                  2016 BUSINESS ART ALLIANCE                   12/13/2016                       $5,000.00
           800 S TUCKER DR                                    BENEFACTOR MEMBERSHIP
           TULSA, OK 74104
           Recipient's relationship to debtor
           NONE
           TULSA CHARITY FIGHT NIGHT                          IONOSPHERE SPONSORSHIP                       8/25/2016                      $15,000.00
           PO BOX 521067
           TULSA, OK 74152-1067
           Recipient's relationship to debtor
           RAN BY NORDAM
           TULSA CHARITY FIGHT NIGHT                          COMMUNITY CIVIC TABLE                        9/8/2016                         $5,000.00
           PO BOX 521067
           TULSA, OK 74152-1067
           Recipient's relationship to debtor
           RAN BY NORDAM
           TULSA CHARITY FIGHT NIGHT                          IONOSPHERE SPONSORSHIP                       7/28/2017                      $20,000.00
           PO BOX 521067
           TULSA, OK 74152-1067
           Recipient's relationship to debtor
           RAN BY NORDAM
           UP WITH TREES INC                                  SITE SPONSORSHIP FOR 5 TREES                 2/2/2017                         $2,500.00
           1102 S BOSTON AVE
           TULSA, OK 74119-2409
           Recipient's relationship to debtor
           NONE
           PHILBROOK MUSEUM OF ART INC                        BUSINESS ARTS ALLIANCE                       8/30/2016                      $55,000.00
           2727 S ROCKFORD AVE
           TULSA, OK 74114
           Recipient's relationship to debtor
           NONE




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 3 of 16
Debtor                    Case 18-11699-MFW
          THE NORDAM GROUP, INC.                            Doc 756           FiledCase
                                                                                    12/10/18
                                                                                        number (if known)Page   20 of 36
                                                                                                           18-11699
          (Name)


          Recipient’s name and address                    Description of the gifts or contributions   Dates given          Value

          PHILBROOK MUSEUM OF ART INC                     BUSINESS ARTS ALLIANCE                      7/17/2017                     $55,000.00
          2727 S ROCKFORD AVE
          TULSA, OK 74114
          Recipient's relationship to debtor
          NONE
          UNIVERSITY OF NOTRE DAME                        ESTEEM CAPSTONE THESIS PROJECT 1/31/2017                                 $220,000.00
          1251 E EDDY ST                                  SPONSORSHIP
          SOUTH BEND, IN 46617
          Recipient's relationship to debtor
          NONE
          UNIVERSITY OF NOTRE DAME                        ESTEEM CAPSTONE THESIS PROJECT 8/18/2016                                  $15,000.00
          1251 E EDDY ST                                  SPONSORSHIP
          SOUTH BEND, IN 46617
          Recipient's relationship to debtor
          NONE
          UNIVERSITY OF NOTRE DAME                        ESTEEM CAPSTONE THESIS PROJECT 1/27/2017                                  $15,000.00
          1251 E EDDY ST                                  SPONSORSHIP
          SOUTH BEND, IN 46617
          Recipient's relationship to debtor
          NONE
          UNIVERSITY OF NOTRE DAME                        ESTEEM CAPSTONE THESIS PROJECT 3/7/2018                                   $12,500.00
          1251 E EDDY ST                                  SPONSORSHIP
          SOUTH BEND, IN 46617
          Recipient's relationship to debtor
          NONE
          UNIVERSITY OF NOTRE DAME                        ESTEEM CAPSTONE THESIS PROJECT 6/28/2018                                  $12,500.00
          1251 E EDDY ST                                  SPONSORSHIP
          SOUTH BEND, IN 46617
          Recipient's relationship to debtor
          NONE
          TULSA CHARITY FIGHT NIGHT                       SPONSORSHIP OF TWO TABLES                   9/29/2016                     $10,000.00
          PO BOX 521067
          TULSA, OK 74152-1067
          Recipient's relationship to debtor
          RAN BY NORDAM
          TULSA CHARITY FIGHT NIGHT                       SPONSORSHIP OF TABLES                       9/29/2017                     $10,000.00
          PO BOX 521067
          TULSA, OK 74152-1067
          Recipient's relationship to debtor
          RAN BY NORDAM
          YPO-TULSA CHAPTER                               2016-17 ANNUAL STRATEGIC                    8/30/2016                     $15,000.00
          2727 E 26 PL                                    ALLIANCE PARTNER FEE
          TULSA, OK 74114
          Recipient's relationship to debtor
          NONE
          YPO-TULSA CHAPTER                               2017-18 ANNUAL STRATEGIC                    8/21/2017                     $15,000.00
          2727 E 26 PL                                    ALLIANCE PARTNER FEE
          TULSA, OK 74114
          Recipient's relationship to debtor
          NONE
          WWW.SANMIGUELTULSA.ORG                          SAN MIGUEL SCHOOL OF TULSA                  10/21/2017                     $2,574.97
          2444 E. ADMIRAL BLVD
          TULSA, OK 74110
          Recipient's relationship to debtor
          NONE
          GG *STREET SCHOOL, INC                          STREET SCHOOL CONTRIBUTION                  2/12/2018                      $2,500.00
          1135 S YALE AVE
          TULSA, OK 74112
          Recipient's relationship to debtor
          NONE




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            Page 4 of 16
Debtor                      Case 18-11699-MFW
           THE NORDAM GROUP, INC.                                  Doc 756           FiledCase
                                                                                           12/10/18
                                                                                               number (if known)Page   21 of 36
                                                                                                                  18-11699
           (Name)


           Recipient’s name and address                         Description of the gifts or contributions         Dates given        Value

           OKLAHOMA CTR NON PROFIT                              OKLAHOMA CENTER FOR NON                           2/15/2018                    $1,000.00
           720 W WILSHIRE BLVD #115                             PROFITS
           OKLAHOMA CITY, OK 73116
           Recipient's relationship to debtor
           NONE
           OKLAHOMA HALL OF FAME                                SPONSOR LEGACY LEVEL FOR                          9/21/2017                    $5,000.00
           1400 CLASSEN DR                                      INDUCTION CEREMONY
           OKLAHOMA CITY, OK 73106
           Recipient's relationship to debtor
           NONE
           TULSA AREA UNITED WAY                                LEGACY SPONSORSHIP AT TAUW                        4/21/2018                    $2,500.00
           1430 S BOULDER AVE                                   ANNUAL MEETING
           TULSA, OK 74119
           Recipient's relationship to debtor
           NONE

 Part 5:     Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
     ¨ None

           Description of the property lost and how the loss   Amount of payments received for the loss           Date of loss       Value of property
           occurred                                            If you have received payments to cover the loss,                      lost
                                                               for example, from insurance, government
                                                               compensation, or tort liability, list the total
                                                               received.
                                                               List unpaid claims on Official Form 106A/B
                                                               (Schedule A/B: Assets - Real and Personal
                                                               Property).
           ON 11/14/17 A COMPANY TRUCK WAS                      NONE, GOING THROUGH LEGAL                         11/14/2017         UNKNOWN
           LEAVING THE PARKING LOT. DRIVER WAS
           EASING OUT OF PARKING LOT BECAUSE
           VIEW WAS OBSTRUCTED BY A PARKED
           VEHICLE. TRUCK WAS STRUCK BY AN
           EMPLOYEE VEHICLE.

 Part 6:     Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
     filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
     bankruptcy relief, or filing a bankruptcy case.
     ¨ None

           Who was paid or who received the transfer?           If not money, describe any property transferred          Dates          Total amount or
                                                                                                                                        value
           EPIQ SYSTEMS ACQUISITION INC                                                                                  7/20/2018            $25,000.00
           777 THIRD AVE
           NEW YORK, NY 10017
           Email or website address

           Who made the payment, if not debtor?
           HURON CONSULTING SERVICES LLC                                                                                 4/30/2018            $25,000.00
           550 W VAN BUREN ST
           CHICAGO, IL 60607
           Email or website address

           Who made the payment, if not debtor?
           HURON CONSULTING SERVICES LLC                                                                                 6/1/2018            $312,588.83
           550 W VAN BUREN ST
           CHICAGO, IL 60607
           Email or website address

           Who made the payment, if not debtor?




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 5 of 16
Debtor                    Case 18-11699-MFW
          THE NORDAM GROUP, INC.                             Doc 756          FiledCase
                                                                                    12/10/18
                                                                                        number (if known)Page   22 of 36
                                                                                                           18-11699
          (Name)


          Who was paid or who received the transfer?       If not money, describe any property transferred   Dates         Total amount or
                                                                                                                           value
          HURON CONSULTING SERVICES LLC                                                                      6/8/2018         $421,399.69
          550 W VAN BUREN ST
          CHICAGO, IL 60607
          Email or website address

          Who made the payment, if not debtor?
          HURON CONSULTING SERVICES LLC                                                                      6/26/2018        $343,799.26
          550 W VAN BUREN ST
          CHICAGO, IL 60607
          Email or website address

          Who made the payment, if not debtor?
          HURON CONSULTING SERVICES LLC                                                                      6/30/2018        $483,407.51
          550 W VAN BUREN ST
          CHICAGO, IL 60607
          Email or website address

          Who made the payment, if not debtor?
          HURON CONSULTING SERVICES LLC                                                                      7/12/2018        $430,050.01
          550 W VAN BUREN ST
          CHICAGO, IL 60607
          Email or website address

          Who made the payment, if not debtor?
          HURON CONSULTING SERVICES LLC                                                                      7/20/2018        $518,942.10
          550 W VAN BUREN ST
          CHICAGO, IL 60607
          Email or website address

          Who made the payment, if not debtor?
          LINKS HOLDINGS LLC                                                                                 07/20/2018       $180,000.00
          330 MADISON AVE
          NEW YORK, NY 10017
          Email or website address

          Who made the payment, if not debtor?
          RICHARDS LAYTON & FINGER PA                                                                        7/19/2018          $50,000.00
          920 N KING ST
          WILMINGTON, DE 19801
          Email or website address

          Who made the payment, if not debtor?
          RICHARDS LAYTON & FINGER PA                                                                        7/20/2018          $81,894.98
          920 N KING ST
          WILMINGTON, DE 19801
          Email or website address

          Who made the payment, if not debtor?
          WEIL GOTSHAL & MANGES LLP                                                                          6/15/2018          $88,416.83
          767 FIFTH AVE
          NEW YORK, NY 10153
          Email or website address

          Who made the payment, if not debtor?
          WEIL GOTSHAL & MANGES LLP                                                                          6/18/2018          $10,000.00
          767 FIFTH AVE
          NEW YORK, NY 10153
          Email or website address

          Who made the payment, if not debtor?


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 6 of 16
Debtor                     Case 18-11699-MFW
           THE NORDAM GROUP, INC.                               Doc 756          FiledCase
                                                                                       12/10/18
                                                                                           number (if known)Page   23 of 36
                                                                                                              18-11699
           (Name)


           Who was paid or who received the transfer?         If not money, describe any property transferred     Dates              Total amount or
                                                                                                                                     value
           WEIL GOTSHAL & MANGES LLP                                                                              6/29/2018              $800,000.00
           767 FIFTH AVE
           NEW YORK, NY 10153
           Email or website address

           Who made the payment, if not debtor?
           WEIL GOTSHAL & MANGES LLP                                                                              7/16/2018              $148,009.55
           767 FIFTH AVE
           NEW YORK, NY 10153
           Email or website address

           Who made the payment, if not debtor?
           WEIL GOTSHAL & MANGES LLP                                                                              7/19/2018              $452,793.68
           767 FIFTH AVE
           NEW YORK, NY 10153
           Email or website address

           Who made the payment, if not debtor?
           WEIL GOTSHAL & MANGES LLP                                                                              7/20/2018              $350,000.00
           767 FIFTH AVE
           NEW YORK, NY 10153
           Email or website address

           Who made the payment, if not debtor?

 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
     case to a self-settled trust or similar device.
     Do not include transfers already listed on this statement.
     þ None

 13. Transfers not already listed on this statement
     List any transfers of money or other property¾by sale, trade, or any other means¾made by the debtor or a person acting on behalf of the
     debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
     financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.
     þ None


 Part 7:     Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ¨ Does not apply

           Address                                                                                 Dates of occupancy

           PRISM FACILITY                                                                          From 3/30/1977               To 9/1/2016
           525 E 6TH ST
           TULSA, OK 74117
           PREVIOUS HEADQUARTER FACILITY                                                           From 3/30/1977               To 9/1/2016
           510 S LANSING
           TULSA, OK 74120

 Part 8:     Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
     ¾ diagnosing or treating injury, deformity, or disease, or
     ¾ providing any surgical, psychiatric, drug treatment, or obstetric care?
     þ None


 Part 9:     Personal Identifiable Information



Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 Page 7 of 16
Debtor                       Case 18-11699-MFW
            THE NORDAM GROUP, INC.                                Doc 756          FiledCase
                                                                                         12/10/18
                                                                                             number (if known)Page   24 of 36
                                                                                                                18-11699
            (Name)


 16. Does the debtor collect and retain personally identifiable information of customers?
     þ No.
     ¨ Yes. State the nature of the information collected and retained.

 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?
     ¨ No. Go to Part 10.
     þ Yes. Does the debtor serve as plan administrator?
                ¨ No. Go to Part 10.
                þ Yes. Fill in below:

                      Name of plan                                                                         Employer identification number of the plan

                      THE NORDAM GROUP, INC. 401(K) RETIREMENT PLAN                                        XX-XXXXXXX*

                      Has the plan been terminated?
                      þ No
                      ¨ Yes

                     * THE PLAN USES THE SPONSOR EIN, THE TRUST HOLDING THE ASSETS USES A DIFFERENT EIN (XX-XXXXXXX) FOR
                     1099R AND WITHHOLDING FILINGS.

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
     sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
     houses, cooperatives, associations, and other financial institutions.
     þ None

 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing
     this case.
     þ None

 20. Off-premises storage
     List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building
     in which the debtor does business.
     ¨ None

            Facility name and address                    Names of anyone with access to it             Description of the contents        Does debtor
                                                                                                                                          still have it?
            FIBER PAD                                   WAREHOUSE SUPERVISION                          RAW MATERIAL                      ¨ No
            2201 N 170TH E AVE                                                                                                           þ Yes
            TULSA, OK 74116
            GAMECO                                      WAREHOUSE SUPERVISION                          AIRCRAFT COMPONENTS               ¨ No
            HENGSHI RD, NORTH AREA                                                                                                       þ Yes
            BAIYUN INTL AIRPORT
            GUANGZHOU, GUANGDON 510470
            CHINA
            GREEN COUNTRY AIRCRAFT                      WAREHOUSE SUPERVISION                          ALUMINUM SHEET                    ¨ No
            EXHAUST                                                                                                                      þ Yes
            1876 N 106TH E AVE
            TULSA, OK 74115
            PRATT & WHITNEY CANADA CORP                 WAREHOUSE SUPERVISION                          AIRCRAFT COMPONENTS               ¨ No
            100 MARIE-VICTORIN                                                                                                           þ Yes
            LONGUEUIL, QC J4G 1A1
            CANADA
            ST AEROSPACE SVC PTE LTD                    WAREHOUSE SUPERVISION                          A300 AIRCRAFT                     ¨ No
            8 CHANGI N WAY                                                                             COMPONENTS                        þ Yes
            SINGAPORE, SG 499611
            TEXTRON AVIATION INC                        WAREHOUSE SUPERVISION                          AIRCRAFT COMPONENTS               ¨ No
            7121 SOUTHWEST BLVD                                                                                                          þ Yes
            WICHITA, KS 67215
            TULSA INT'L AIRPORT STORAGE                 VARIOUS SUPPLY CHAIN/FACILITIES                TOOLS, ROTABLES,                  ¨ No
            2181 NORTH 85TH EAST AVENUE                 PERSONNEL                                      HARDWARE                          þ Yes
            TULSA, OK 74115



Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 8 of 16
Debtor                      Case 18-11699-MFW
            THE NORDAM GROUP, INC.                              Doc 756          FiledCase
                                                                                       12/10/18
                                                                                           number (if known)Page   25 of 36
                                                                                                              18-11699
            (Name)



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.
    ¨ None
         SEE EXHIBIT 21 IN INITIAL FILING AT D.I 324


 Part 12:     Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
 n Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
    regardless of the medium affected (air, land, water, or any other medium).
 n Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the
    debtor formerly owned, operated, or utilized.
 n Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant,
    contaminant, or a similarly harmful substance.
 Report all notices, releases, and proceedings known, regardless of when they occurred.

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
     ¨ No
     þ Yes. Provide details below.

            Case title                             Court or agency name and address            Nature of case                       Status of case

            IN RE: AIR QUALITY VIOLATIONS BY OKLAHOMA DEPARTMENT OF                            ENVIRONMENTAL - AIR                  ¨ Pending
            NORDAM, REPAIR DIVISION          ENVIRONMENTAL QUALITY                             QUALITY                              ¨ On appeal
                                             707 N ROBINSON                                                                         þ Concluded
            Case number
                                             OKLAHOMA CITY, OK 73102
            CASE NO. 99-261
            IN THE MATTER OF THE MARINE            US ENVIRONMENTAL PROTECTION                 CERCLA - SUPERFUND SITE              þ Pending
            SHALE PROCESSORS SITE                  AGENCY AND LOUISIANA                        WASTE DISPOSAL                       ¨ On appeal
                                                   DEPARTMENT OF ENVIRONMENTAL                                                      ¨ Concluded
            Case number
                                                   QUALITY
            AI #5414
                                                   1200 PENNSYLVANIA AVENUE, N.W.
                                                   WASHINGTON, DC 20460 AND
                                                   602 NORTH FIFTH STREET
                                                   BATON ROUGE, LA 70802
            VOLUNTARY SELF-DISCLOSURE BY US ENVIRONMENTAL PROTECTION                           EPCRA/313 - FAILURE TO FILE          ¨ Pending
            NORDAM'S INTERIORS &         AGENCY                                                FORM RS                              ¨ On appeal
            STRUCTURES DIVISION          1200 PENNSYLVANIA AVENUE, N.W.                                                             þ Concluded
                                         WASHINGTON, DC 20460
            Case number
            EPCRA-06-2015-0634
            VOLUNTARY SELF-DISCLOSURE BY US ENVIRONMENTAL PROTECTION                           EPCRA/313 - FAILURE TO FILE          þ Pending
            NORDAM'S REPAIR DIVISION     AGENCY                                                FORM RS                              ¨ On appeal
                                         1200 PENNSYLVANIA AVENUE, N.W.                                                             ¨ Concluded
            Case number
                                         WASHINGTON, DC 20460
            NONE YET

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?
     ¨ No
     þ Yes. Provide details below.

            Site name and address                  Governmental unit name and address          Environmental law, if known          Date of notice

            NORDAM'S REPAIR DIVISION               US ENVIRONMENTAL PROTECTION                 EPCRA 313                               8/1/2018
            11200 E PINE ST                        AGENCY
            TULSA, OK 74116                        1200 PENNSYLVANIA AVE, N.W.
                                                   WASHINGTON, D.C. 20460

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     þ No
     ¨ Yes. Provide details below.


 Part 13:     Details About the Debtor’s Business or Connections to Any Business




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 9 of 16
Debtor                    Case 18-11699-MFW
          THE NORDAM GROUP, INC.                               Doc 756          FiledCase
                                                                                      12/10/18
                                                                                          number (if known)Page   26 of 36
                                                                                                             18-11699
          (Name)


 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.
     ¨ None

          Business name and address                Describe the nature of the business                  Employer Identification number
                                                                                                        Do not include Social Security number or ITIN.
          NACELLE MANUFACTURING 1 LLC              NO TRANSACTIONS SINCE FORMATION                      XX-XXXXXXX
          (OWNED 100% BY THE NORDAM                                                                     Date business existed
          GROUP, INC.)
          6911 N WHIRLPOOL DRIVE                                                                        From: 12/2/2011      To: CURRENT
          TULSA, OK 74117
          NACELLE MANUFACTURING 2 3                NO TRANSACTIONS SINCE FORMATION                      XX-XXXXXXX
          LLC (OWNED 100% BY THE                                                                        Date business existed
          NORDAM GROUP, INC.)
          6911 N WHIRLPOOL DRIVE                                                                        From: 12/2/2011      To: CURRENT
          TULSA, OK 74117
          NORDAM ASIA LIMITED (OWNED               PROVISION OF AIRCRAFT PART REPAIR TO                 N/A TAIWAN ENTITY
          51% BY THE NORDAM GROUP,                 THE ASIA REGION                                      Date business existed
          INC.)
          NO.15, HANGQIN S. RD.                                                                         From: 11/13/2017     To: CURRENT
          DAYAUN DIST.
          TAOYUAN CITY 33758
          TAIWAN
          NORDAM EUROPE LIMITED                    JV WITH GE AIRCRAFT ENGINE SERVICES TO               N/A UK ENTITY
          (OWNED 51% BY NORDAM UK                  PROVIDE REPAIR SERVICES IN ITS                       Date business existed
          LIMITED)                                 TERRITORY (PRIMARILY EUROPE)
          HAWTIN PARK BLACKWOOD                                                                         From: 10/30/1996     To: CURRENT
          GWENT, SOUTH WALES
          UNITED KINGDOM
          NORDAM INTERNATIONAL                     INTERNATIONAL MARKETING AND CUSTOMER N/A HONG KONG ENTITY
          MARKETING LIMITED (OWNED                 LIAISON FOR FOREIGN CUSTOMERS OF THE Date business existed
          100% BY THE NORDAM GROUP,                GROUP
          INC.)                                                                         From: 3/19/1982      To: CURRENT
          183 QUEEN'S ROAD EAST
          LEVEL 54 HOPEWELL CENTRE
          HONG KONG
          CHINA
          NORDAM SINGAPORE PTE LTD                 PROVISION OF AIRCRAFT PART REPAIR TO                 N/A SINGAPORE ENTITY
          (OWNED 100% BY THE NORDAM                THE ASIA REGION                                      Date business existed
          GROUP, INC.)
          50 RAFFLES PLACE                                                                              From: 6/17/1993      To: CURRENT
          #32-01 SINGAPORE LAND TOWER
          SINGAPORE
          SINGAPORE
          NORDAM TRANSPARENCY                      DISTRIBUTION AND REPAIR OF                           N/A UK ENTITY
          EUROPE LIMITED (OWNED 100%               TRANSPARENT AIRCRAFT PARTS TO                        Date business existed
          BY NORDAM UK LIMITED)                    EUROPEAN REGION
          2 TUDOR ROAD                                                                                  From: 2/19/1998      To: CURRENT
          UNIT G
          ALTRINCHAM BUSINESS PARK
          ALTRINCHAM, CHESHIRE
          UNITED KINGDOM
          NORDAM UK LIMITED (OWNED                 HOLDING COMPANY FOR UK ENTITIES                      N/A UK ENTITY
          100% BY THE NORDAM GROUP,                                                                     Date business existed
          INC.)
          70 GREAT BRIDGEWATER STREET                                                                   From: 10/16/1996     To: CURRENT
          EVERSHEDS HOUSE
          MANCHESTER
          UNITED KINGDOM
          PARTPILOT LLC (OWNED 100% BY             INTERNET SOURCE TO CONNECT SELLERS &                 XX-XXXXXXX
          THE NORDAM GROUP, INC.)                  PURCHASERS OF AIRCRAFT PARTS FOR A                   Date business existed
          6911 N WHIRLPOOL DRIVE                   COMMISSION
          TULSA, OK 74117                                                                               From: 10/6/2015      To: CURRENT
          TNG DISC, INC. (OWNED 100% BY            DOMESTIC INTERNATIONAL SALES                         XX-XXXXXXX
          THE NORDAM GROUP, INC.)                  CORPORATION TO REDUCE TAX RATES ON                   Date business existed
          6911 N WHIRLPOOL DRIVE                   INCOME FROM EXPORTS OF DOMESTICALLY
          TULSA, OK 74117                          PRODUCED PRODUCT                                     From: 6/13/2008      To: CURRENT




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 10 of 16
Debtor                       Case 18-11699-MFW
            THE NORDAM GROUP, INC.                                 Doc 756          FiledCase
                                                                                          12/10/18
                                                                                              number (if known)Page   27 of 36
                                                                                                                 18-11699
            (Name)


            Business name and address                 Describe the nature of the business                     Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.
            WORLD AVIATION ASSOCIATES PTE PROVISION OF CUSTOMER LIAISON        N/A SINGAPORE ENTITY
            LTD (OWNED 100% BY NORDAM     SERVICES FOR NIML TO GROUP CUSTOMERS Date business existed
            INTERNATIONAL MARKETING       IN ASIA REGION
            LIMITED)                                                           From: 11/25/1993     To: CURRENT
            137 MARKET STREET
            LEVEL 6
            SINGAPORE
            SINGAPORE
            WORLD AVIATION ASSOCIATES,                NO TRANSACTIONS SINCE FORMATION                         XX-XXXXXXX
            LTD (AN OKLAHOMA                                                                                  Date business existed
            CORPORATION OWNED 100% BY
            THE NORDAM GROUP, INC.)                                                                           From: 7/24/1981      To: CURRENT
            6911 N WHIRLPOOL DRIVE
            TULSA, OK 74117

 26. Books, records, and financial statements
     26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              ¨ None

                Name and address                                                                        Dates of service

                HUGHETT, MICHAEL                                                                        From 1998             To AUG 2018
                6911 N. WHIRLPOOL DRIVE
                TULSA, OK 74117
                LEVESQUE, STEVEN                                                                        From JULY 2018        To CURRENT
                6911 N. WHIRLPOOL DRIVE
                TULSA, OK 74117

     26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
              statement within 2 years before filing this case.
              ¨ None

                Name and address                                                                        Dates of service

                GRANT THORNTON LLP                                                                      From 2016                To CURRENT
                2431 E 61ST ST
                TULSA, OK 74136

     26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
              ¨ None

                Name and address                                                                        If any books of account and records are
                                                                                                        unavailable, explain why
                HUGHETT, MICHAEL
                6911 N. WHIRLPOOL DRIVE
                TULSA, OK 74117
                LEVESQUE, STEVEN
                6911 N. WHIRLPOOL DRIVE
                TULSA, OK 74117

     26d.     List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
              statement within 2 years before filing this case.
              ¨ None

                Name and address

                AIRBUS HELICOPTERS
                2701 FORUM DR
                GRAND PRAIRIE, TX 75052
                AIRBUS
                1 ROND POINT M BELLONTE
                BLAGNAC CEDEX 31707
                FRANCE
                ALASKAN AIRLINES
                PO BOX 68900
                SEATTLE, WA 98168-0900
                ARTHUR J. GALLAGHER
                1300 SOUTH MAIN
                TULSA, OK 74119




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 11 of 16
Debtor                     Case 18-11699-MFW
          THE NORDAM GROUP, INC.                                Doc 756         FiledCase
                                                                                      12/10/18
                                                                                          number (if known)Page   28 of 36
                                                                                                             18-11699
          (Name)


              Name and address

              BOEING
              1901 OAKESDALE AVE SW
              RENTON, WA 98055
              BOMBARDIER
              4039 ROCK QUARRY RD
              DALLAS, TX 75211
              CFS AIR, LLC
              ATTN: JOE CATARINA
              10 RIVERVIEW DRIVE
              DANBURY, CT 06810
              CYTEC SOLVAY
              C/O DAVID FRITZ
              2085 E. TECHNOLOGY CIRCLE
              STE 300
              TEMPE, AZ 85284
              FEDEX
              C/O PATRICIA CRANSON - LEAD SOURCING ADVISOR
              FEDEX EXPRESS
              3131 DEMOCRAT ROAD, BLDG B
              MEMPHIS, TN 38118
              GLOBAL JET CAPITAL
              83 WOOSTER HEIGHTS
              DANBURY, CT 06810
              GOL
              RUA GOMES CARVALHO 1629
              VILA OLIMPIA
              SAO PAULO 05457-006
              BRAZIL
              JPM CHASE
              110 W. 7TH STREET, 17TH FLOOR
              TULSA, OK 74119
              LATAM
              AVENIDA PRESEDNETE RIESCO 5711, PISO 19
              LAS CONDES, SANTIAGO
              CHILE
              LEASE PLAN
              274 AVENUE NAPOLEON BONAPARTE
              RUEIL-MALMAISON CEDEX 92562
              FRANCE
              SIEGFRIED, ROBIN
              1 WEST 22ND STREET
              TULSA, OK 74114
              SIEGFRIED, TRAY
              3310 S. BIRMINGHAM AVE
              TULSA, OK 74105
              SPIRIT AEROSYSTEMS
              PO BOX 2978
              WICHITA, KS 67201-2978
              WELLS FARGO
              10 SOUTH WACKER, 20TH FLOOR
              CHICAGO, IL 60606

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ¨ None

          Name of the person who supervised the taking of the inventory               Date of inventory   The dollar amount and basis (cost, market,
                                                                                                          or other basis) of each inventory



          LAWLESS, WILLIAM                                                            *SEE NOTE                                  AVERAGE
                                                                                                                                 COSTING
          Name and address of the person who has possession of inventory
                                                                                                                                 (PLEASE SEE
          records                                                                                                                NOTE)
          BURWELL, JEROMY
          6911 WHIRLPOOL DR
          TULSA, OK 74117




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                Page 12 of 16
Debtor                  Case 18-11699-MFW
          THE NORDAM GROUP, INC.                          Doc 756        FiledCase
                                                                               12/10/18
                                                                                   number (if known)Page   29 of 36
                                                                                                      18-11699
          (Name)

         NOTE: THE DEBTOR PERFORMS CYCLE COUNTS FOR NORDAM-OWNED SAP INVENTORIES, WHICH EXCLUDES
         CUSTOMER-OWNED AND NON-ROTABLE PROJECT STOCK. IN ORDER TO ASSURE THE ACCURACY OF INVENTORY
         RECORDS, THE DEBTOR HAS AN INVENTORY POLICY WHICH SETS OUT GUIDELINES FOR CYCLE COUNT CLASSIFICATION,
         INVENTORY COUNT PROCESS FOR WAREHOUSE-MANAGED AND NON-WAREHOUSE MANAGED MATERIALS/PARTS OWNED
         BY THE DEBTOR, INVENTORY CONSIGNED TO OTHER OR STORED OFFSITE, QUARANTINE AND WRITE-ON PROCEDURE, AND
         A REFERENCE TABLE FOR THE APPROVAL LEVEL SET IN SAP FOR APPROVING CYCLE COUNT VARIANCES.

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
     ¨ None

          Name                            Address                                       Position and nature of any    % of interest, if any
                                                                                        interest
          ROBIN SIEGFRIED                 6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   16.01%
          REVOCABLE TRUST                 TULSA, OK 74117
          MILANN H. SIEGFRIED             6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   15.25%
          REVOCABLE TRUST                 TULSA, OK 74117
          REAGEN SIEGFRIED                6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   11.17%
          REVOCABLE TRUST                 TULSA, OK 74117
          MILANN H. SIEGFRIED             6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   6.22%
          EXEMPT TRUST                    TULSA, OK 74117
          BAILEY JOSEPH SIEGFRIED         6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   6.05%
          REVOCABLE TRUST                 TULSA, OK 74117
          JUDE TERRELL SIEGFRIED          6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   6.05%
          REVOCABLE TRUST                 TULSA, OK 74117
          MEREDITH SIEGFRIED              6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   6.05%
          MADDEN REVOCABLE TRUST          TULSA, OK 74117
          MILANN SIEGFRIED WILLIAMS       6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   6.05%
          REVOCABLE TRUST                 TULSA, OK 74117
          RAY H. SIEGFRIED III            6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   6.05%
          REVOCABLE TRUST                 TULSA, OK 74117
          THEODORE HASTINGS               6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   6.05%
          SIEGFRIED REVOCABLE             TULSA, OK 74117
          TRUST
          SIEGFRIED FAMILY VOTING         6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   3.84%
          TRUST                           TULSA, OK 74117
          MILANN H. SIEGFRIED             6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   2.07%
          NON-EXEMPT TRUST                TULSA, OK 74117
          BAILEY JOSEPH SIEGFRIED         6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   1.04%
          EXEMPT CHILD'S TRUST            TULSA, OK 74117
          JUDE TERRELL SIEGFRIED          6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   1.04%
          EXEMPT CHILD'S TRUST            TULSA, OK 74117
          MEREDITH SIEGFRIED              6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   1.04%
          MADDEN EXEMPT CHILD'S           TULSA, OK 74117
          TRUST
          MILANN HELFERICH                6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   1.04%
          SIEGFRIED EXEMPT CHILD'S        TULSA, OK 74117
          TRUST
          RAY H. SIEGFRIED III EXEMPT     6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   1.04%
          CHILD'S TRUST                   TULSA, OK 74117
          THEODORE HASTINGS               6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   1.04%
          SIEGFRIED EXEMPT CHILD'S        TULSA, OK 74117
          TRUST
          CHERRIE L. SIEGFRIED            6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   0.87%
          REVOCABLE TRUST                 TULSA, OK 74117
          BAILEY JOSEPH SIEGFRIED         6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   0.35%
          NON-EXEMPT CHILD'S TRUST        TULSA, OK 74117
          JUDE TERRELL SIEGFRIED          6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   0.35%
          NON-EXEMPT CHILD'S TRUST        TULSA, OK 74117
          MEREDITH SIEGFRIED              6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   0.35%
          MADDEN NON-EXEMPT               TULSA, OK 74117
          CHILD'S TRUST
          MILANN HELFERICH                6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   0.35%
          SIEGFRIED NON-EXEMPT            TULSA, OK 74117
          CHILD'S TRUST
          RAY H. SIEGFRIED III            6911 N WHIRLPOOL DRIVE                        SHAREHOLDER                   0.35%
          NON-EXEMPT CHILD'S TRUST        TULSA, OK 74117



Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 13 of 16
Debtor                  Case 18-11699-MFW
          THE NORDAM GROUP, INC.                          Doc 756         FiledCase
                                                                                12/10/18
                                                                                    number (if known)Page   30 of 36
                                                                                                       18-11699
          (Name)


          Name                            Address                                        Position and nature of any       % of interest, if any
                                                                                         interest
          THEODORE HASTINGS               6911 N WHIRLPOOL DRIVE                         SHAREHOLDER                      0.35%
          SIEGFRIED NON-EXEMPT            TULSA, OK 74117
          CHILD'S TRUST
          MADDEN, MEREDITH                6911 N WHIRLPOOL DRIVE                         CHIEF EXECUTIVE                  N/A
          SIEGFRIED                       TULSA, OK 74117                                OFFICER AND DIRECTOR
          SIEGFRIED, THEODORE             6911 N WHIRLPOOL DRIVE                         CHIEF OPERATING                  N/A
          HASTINGS                        TULSA, OK 74117                                OFFICER - REPAIR GROUP,
                                                                                         VICE CHAIRMAN AND
                                                                                         DIRECTOR
          HUGHETT, MICHAEL ROBERT         6911 N WHIRLPOOL DRIVE                         CHIEF FINANCIAL OFFICER          N/A
          (RETIRED AUGUST 2, 2018)        TULSA, OK 74117
          LEVESQUE, STEVEN PAUL           6911 N WHIRLPOOL DRIVE                         CHIEF FINANCIAL OFFICER          N/A
          (ASSUMED CFO JULY 9, 2018)      TULSA, OK 74117
          DIDONATO, JOHN C.               6911 N WHIRLPOOL DRIVE                         CHIEF RESTRUCTURING              N/A
                                          TULSA, OK 74117                                OFFICER
          GIVRAY, ALBERT J.               6911 N WHIRLPOOL DRIVE                         GENERAL COUNSEL                  N/A
                                          TULSA, OK 74117
          SIEGFRIED, J. TERRELL           6911 N WHIRLPOOL DRIVE                         ASSISTANT GENERAL                N/A
                                          TULSA, OK 74117                                COUNSEL & CORPORATE
                                                                                         SECRETARY AND
                                                                                         DIRECTOR
          SIEGFRIED, BAILEY J.            6911 N WHIRLPOOL DRIVE                         VICE PRESIDENT,                  N/A
                                          TULSA, OK 74117                                CULTURE,
                                                                                         COMMUNICATION, HR, IT
                                                                                         AND DIRECTOR
          SIEGFRIED, RAEGEN HENRY         6911 N WHIRLPOOL DRIVE                         VICE PRESIDENT,                  N/A
                                          TULSA, OK 74117                                HUSHWORKS AND
                                                                                         DIRECTOR
          CROWELL, DAVID LEE              6911 N WHIRLPOOL DRIVE                         TREASURER                        N/A
                                          TULSA, OK 74117
          LACKEY, PAUL KENNETH JR.        6911 N WHIRLPOOL DRIVE                         CHAIRMAN                         N/A
                                          TULSA, OK 74117
          EATON, DAVID L.                 6911 N WHIRLPOOL DRIVE                         DIRECTOR                         N/A
                                          TULSA, OK 74117
          SCHOFIELD, JONATHAN M.          6911 N WHIRLPOOL DRIVE                         DIRECTOR                         N/A
                                          TULSA, OK 74117
          BRUBAKER, LYNN                  6911 N WHIRLPOOL DRIVE                         DIRECTOR                         N/A
                                          TULSA, OK 74117
          SHONKA, MICHAEL J.              6911 N WHIRLPOOL DRIVE                         DIRECTOR                         N/A
                                          TULSA, OK 74117
          SIEGFRIED, MILANN               6911 N WHIRLPOOL DRIVE                         DIRECTOR                         N/A
          HELFERICH                       TULSA, OK 74117
          LACKEY, PAUL KENNETH JR.        6911 N WHIRLPOOL DRIVE                         DIRECTOR                         N/A
                                          TULSA, OK 74117
          ALLISON, THOMAS J.              6911 N WHIRLPOOL DRIVE                         DIRECTOR                         N/A
                                          TULSA, OK 74117
          LOBECK, WILLIAM E.              6911 N WHIRLPOOL DRIVE                         DIRECTOR                         N/A
                                          TULSA, OK 74117
          PEACHER, WILLIAM L.             6911 N WHIRLPOOL DRIVE                         DIRECTOR                         N/A
                                          TULSA, OK 74117

 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
     control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
     ¨ None

         Name                           Address                                   Position and nature of    Period during which position or
                                                                                  any interest              interest was held
         BARENTS, BRIAN E.              6911 N WHIRLPOOL DRIVE                    FORMER DIRECTOR           From 1/1/17         To 02/03/18
                                        TULSA, OK 74117
         BUNNEY, G. MICHAEL             6911 N WHIRLPOOL DRIVE                    FORMER SENIOR             From 9/19/11        To 08/06/17
                                        TULSA, OK 74117                           VICE PRESIDENT,
                                                                                  SUPPORT SERVICES




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              Page 14 of 16
Debtor                     Case 18-11699-MFW
          THE NORDAM GROUP, INC.                                Doc 756          FiledCase
                                                                                       12/10/18
                                                                                           number (if known)Page   31 of 36
                                                                                                              18-11699
          (Name)


          Name                              Address                                       Position and nature of    Period during which position or
                                                                                          any interest              interest was held
          CHALUPA, JEFFERY N.               6911 N WHIRLPOOL DRIVE                        FORMER VICE               From 5/7/07        To 04/06/18
                                            TULSA, OK 74117                               PRESIDENT,
                                                                                          PROGRAM
                                                                                          MANAGEMENT &
                                                                                          OPERATIONS, NTR
          HARTZELL, DARYL E.                6911 N WHIRLPOOL DRIVE                        FORMER VICE               From 1/1/07        To 12/31/17
                                            TULSA, OK 74117                               PRESIDENT,
                                                                                          STRATEGIC
                                                                                          INITIATIVES - NRD
          WHITTEN, WILLIAM D.               6911 N WHIRLPOOL DRIVE                        FORMER SENIOR             From 7/11/05       To 04/16/18
                                            TULSA, OK 74117                               VICE PRESIDENT,
                                                                                          SALES, MARKETING
                                                                                          & STRATEGY

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
     ¨ None
         AMENDED (with certain transactions sealed) - SEE EXHIBIT 4

 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     þ None

 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     þ None




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 15 of 16
Debtor                          Case 18-11699-MFW
             THE NORDAM GROUP, INC.                                   Doc 756           FiledCase
                                                                                              12/10/18
                                                                                                  number (if known)Page   32 of 36
                                                                                                                     18-11699
             (Name)



 Part 14: Signature and Declaration

         WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
         by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
         18 U.S.C. §§ 152, 1341, 1519, and 3571.

         I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the
         information is true and correct.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on DECEMBER 6, 2018.




         û     /s/ MATTHEW FISHER                                                       MATTHEW FISHER
            Signature of individual signing on behalf of the debtor                   Printed Name

              DEPUTY CHIEF RESTRUCTURING OFFICER
              Position or relationship to debtor




         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
         ¨ No
         þ Yes




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 16 of 16
                    Case 18-11699-MFW                Doc 756      Filed 12/10/18       Page 33 of 36
                                              Statement of Financial Affairs - Exhibit 4
                                             Amended (with certain transactions sealed)
                                                The NORDAM Group, Inc. 18-11699



Name                        Relationship to Debtor         Payment Date               Amount      Description



CHEROKEE PARTNERS LLC       VIE LENDER                       08/01/2017            $165,289.14    FACILITY: RENT, UTILITY, ETC
6911 N WHIRLPOOL DRIVE                                       09/01/2017            $165,289.14    FACILITY: RENT, UTILITY, ETC
TULSA, OK 74117
                                                             10/02/2017            $165,289.14    FACILITY: RENT, UTILITY, ETC
                                                             11/01/2017            $165,289.14    FACILITY: RENT, UTILITY, ETC
                                                             12/01/2017            $165,289.14    FACILITY: RENT, UTILITY, ETC
                                                             01/02/2018            $165,289.14    FACILITY: RENT, UTILITY, ETC
                                                             02/01/2018            $165,289.14    FACILITY: RENT, UTILITY, ETC
                                                             03/01/2018            $164,640.90    FACILITY: RENT, UTILITY, ETC
                                                             04/02/2018            $165,235.12    FACILITY: RENT, UTILITY, ETC
                                                             05/01/2018            $165,235.12    FACILITY: RENT, UTILITY, ETC
                                                             06/27/2018            $165,235.12    FACILITY: RENT, UTILITY, ETC
                                                             07/20/2018            $165,235.12    FACILITY: RENT, UTILITY, ETC
                                                                                  $1,982,605.36

DAVIS GRAHAM & STUBBS LLP   AFFILIATE OF INSIDER             07/28/2017            $134,524.09    LEGAL SERVICES
1550 17TH ST                                                 07/31/2017             $29,414.00    LEGAL SERVICES
DENVER, CO 80202
                                                             08/25/2017            $119,165.40    LEGAL SERVICES
                                                             08/30/2017             $29,414.00    LEGAL SERVICES
                                                             09/29/2017             $29,414.00    LEGAL SERVICES
                                                             10/02/2017            $107,997.75    LEGAL SERVICES
                                                             10/27/2017            $132,130.80    LEGAL SERVICES
                                                             10/31/2017             $29,414.00    LEGAL SERVICES
                                                             11/28/2017            $135,317.52    LEGAL SERVICES
                                                             11/29/2017             $29,414.00    LEGAL SERVICES
                                                             12/28/2017            $253,143.10    LEGAL SERVICES
                                                             12/28/2017             $29,414.00    LEGAL SERVICES
                                                             01/31/2018             $29,414.00    LEGAL SERVICES
                                                             02/28/2018             $29,414.00    LEGAL SERVICES
                                                             03/29/2018             $29,414.00    LEGAL SERVICES
                                                             04/10/2018            $296,063.93    LEGAL SERVICES
                                                             04/18/2018            $151,056.37    LEGAL SERVICES
                                                             05/01/2018             $29,414.00    LEGAL SERVICES
                                                             05/10/2018              $2,205.90    LEGAL SERVICES
                                                             06/01/2018             $29,414.00    LEGAL SERVICES
                                                             06/05/2018            $191,810.70    LEGAL SERVICES
                                                             06/15/2018            $362,727.96    LEGAL SERVICES
                                                             06/15/2018            $173,722.26    LEGAL SERVICES
                                                             06/15/2018              $1,488.15    LEGAL SERVICES
                                                             06/28/2018             $29,414.00    LEGAL SERVICES
                                                             07/19/2018            $153,172.35    LEGAL SERVICES
                                                             07/20/2018            $120,000.00    LEGAL SERVICES
                                                                                  $2,687,494.28




                                                                                                                        Page 1 of 4
                    Case 18-11699-MFW                Doc 756    Filed 12/10/18     Page 34 of 36



Name                        Relationship to Debtor       Payment Date             Amount      Description



EAST PLANT INVESTMENT LLC   VIE LENDER                     08/01/2017        $170,572.00      FACILITY: RENT, UTILITY, ETC
11200 E PINE                                               09/01/2017        $170,572.00      FACILITY: RENT, UTILITY, ETC
TULSA, OK 74112
                                                           10/02/2017        $170,572.00      FACILITY: RENT, UTILITY, ETC
                                                           11/01/2017        $170,572.00      FACILITY: RENT, UTILITY, ETC
                                                           12/01/2017        $170,572.00      FACILITY: RENT, UTILITY, ETC
                                                           01/02/2018        $170,572.00      FACILITY: RENT, UTILITY, ETC
                                                           02/01/2018        $170,572.00      FACILITY: RENT, UTILITY, ETC
                                                           03/01/2018        $170,572.00      FACILITY: RENT, UTILITY, ETC
                                                           04/02/2018        $170,572.00      FACILITY: RENT, UTILITY, ETC
                                                           05/01/2018        $170,572.00      FACILITY: RENT, UTILITY, ETC
                                                           06/27/2018        $170,572.00      FACILITY: RENT, UTILITY, ETC
                                                           07/20/2018        $170,572.00      FACILITY: RENT, UTILITY, ETC
                                                                            $2,046,864.00

EIGHT PARTNERS LLC          VIE LENDER                     08/01/2017            $71,928.62   FACILITY: RENT, UTILITY, ETC
6911 N WHIRLPOOL DRIVE                                     09/01/2017            $71,928.62   FACILITY: RENT, UTILITY, ETC
TULSA, OK 74117
                                                           10/02/2017            $71,928.62   FACILITY: RENT, UTILITY, ETC
                                                           11/01/2017            $71,928.62   FACILITY: RENT, UTILITY, ETC
                                                           12/01/2017            $71,928.62   FACILITY: RENT, UTILITY, ETC
                                                           01/02/2018            $71,928.62   FACILITY: RENT, UTILITY, ETC
                                                           02/01/2018            $71,928.62   FACILITY: RENT, UTILITY, ETC
                                                           03/01/2018            $71,928.62   FACILITY: RENT, UTILITY, ETC
                                                           04/02/2018            $71,928.62   FACILITY: RENT, UTILITY, ETC
                                                           05/01/2018            $71,928.62   FACILITY: RENT, UTILITY, ETC
                                                           06/27/2018            $71,928.62   FACILITY: RENT, UTILITY, ETC
                                                           07/20/2018            $71,928.62   FACILITY: RENT, UTILITY, ETC
                                                                             $863,143.44

NORDAM EUROPE LTD           AFFILIATE                      07/26/2017          $33,033.00     INTERCOMPANY PAYMENT
HAWTIN PARK BLACKWOOD                                      08/02/2017          $20,117.00     INTERCOMPANY PAYMENT
SOUTH WALES, GW NP12 2EU
                                                           10/04/2017           $1,270.00     INTERCOMPANY PAYMENT
                                                           10/11/2017           $7,557.39     INTERCOMPANY PAYMENT
                                                           11/29/2017          $85,769.03     INTERCOMPANY PAYMENT
                                                           01/03/2018          $22,655.00     INTERCOMPANY PAYMENT
                                                           02/05/2018           $4,381.00     INTERCOMPANY PAYMENT
                                                           03/28/2018             $300.00     INTERCOMPANY PAYMENT
                                                           03/29/2018       $2,189,288.00     INTERCOMPANY PAYMENT
                                                           04/27/2018             $300.00     INTERCOMPANY PAYMENT
                                                           05/23/2018             $900.00     INTERCOMPANY PAYMENT
                                                           06/13/2018           $4,950.00     INTERCOMPANY PAYMENT
                                                           07/03/2018          $45,827.89     INTERCOMPANY PAYMENT
                                                                            $2,416,348.31




                                                                                                                    Page 2 of 4
                     Case 18-11699-MFW                  Doc 756    Filed 12/10/18     Page 35 of 36



Name                           Relationship to Debtor       Payment Date             Amount      Description



NORDAM INTERNATIONAL           AFFILIATE                      08/09/2017         $13,406.00      INTERCOMPANY PAYMENT
MARKETING LTD                                                 08/21/2017         $17,400.00      INTERCOMPANY PAYMENT
183 QUEENS RD E
                                                              09/01/2017            $480.00      INTERCOMPANY PAYMENT
HONG KONG 00000
                                                              09/05/2017            $600.00      INTERCOMPANY PAYMENT
                                                              09/13/2017         $75,000.00      INTERCOMPANY PAYMENT
                                                              10/06/2017         $98,600.00      INTERCOMPANY PAYMENT
                                                              11/08/2017         $16,675.00      INTERCOMPANY PAYMENT
                                                              11/17/2017         $42,000.00      INTERCOMPANY PAYMENT
                                                              12/20/2017        $149,000.00      INTERCOMPANY PAYMENT
                                                              02/15/2018         $13,000.00      INTERCOMPANY PAYMENT
                                                              02/20/2018          $7,100.00      INTERCOMPANY PAYMENT
                                                              02/27/2018         $25,000.00      INTERCOMPANY PAYMENT
                                                              03/06/2018         $38,000.00      INTERCOMPANY PAYMENT
                                                              04/13/2018         $31,000.00      INTERCOMPANY PAYMENT
                                                              04/19/2018          $6,000.00      INTERCOMPANY PAYMENT
                                                              05/01/2018         $15,000.00      INTERCOMPANY PAYMENT
                                                              05/09/2018         $33,000.00      INTERCOMPANY PAYMENT
                                                              06/11/2018         $50,000.00      INTERCOMPANY PAYMENT
                                                              07/10/2018         $20,000.00      INTERCOMPANY PAYMENT
                                                                                $651,261.00

NORDAM INTL MKTG-EUROPE        AFFILIATE                      08/23/2017             $7,442.37   INTERCOMPANY PAYMENT
7 PAYNES PK                                                   10/04/2017            $26,526.10   INTERCOMPANY PAYMENT
HITCHIN, LU SG5 1EH
                                                              10/31/2017            $20,631.34   INTERCOMPANY PAYMENT
                                                              11/17/2017            $23,192.30   INTERCOMPANY PAYMENT
                                                              12/19/2017            $26,440.58   INTERCOMPANY PAYMENT
                                                              01/22/2018            $30,667.34   INTERCOMPANY PAYMENT
                                                              02/20/2018            $23,846.07   INTERCOMPANY PAYMENT
                                                              03/19/2018            $64,449.22   INTERCOMPANY PAYMENT
                                                              04/19/2018            $24,197.63   INTERCOMPANY PAYMENT
                                                              05/21/2018            $31,125.21   INTERCOMPANY PAYMENT
                                                              07/03/2018            $42,127.24   INTERCOMPANY PAYMENT
                                                              07/20/2018            $32,582.75   INTERCOMPANY PAYMENT
                                                                                $353,228.15

NORDAM INTL MKTG-FRANCE        AFFILIATE                      07/26/2017         $87,462.88      INTERCOMPANY PAYMENT
PARC DU MILLENAIRE - BAT C 1                                  08/23/2017        $119,640.12      INTERCOMPANY PAYMENT
BLAGNAC, FR 31700
                                                              10/04/2017        $171,703.53      INTERCOMPANY PAYMENT
                                                              10/19/2017        $111,191.56      INTERCOMPANY PAYMENT
                                                              11/17/2017        $121,922.77      INTERCOMPANY PAYMENT
                                                              12/19/2017        $182,319.65      INTERCOMPANY PAYMENT
                                                              01/22/2018        $157,502.72      INTERCOMPANY PAYMENT
                                                              02/20/2018        $136,087.60      INTERCOMPANY PAYMENT
                                                              03/19/2018        $238,874.14      INTERCOMPANY PAYMENT
                                                              04/19/2018         $71,928.70      INTERCOMPANY PAYMENT
                                                              05/21/2018        $158,974.65      INTERCOMPANY PAYMENT
                                                              06/26/2018        $224,054.48      INTERCOMPANY PAYMENT
                                                              07/20/2018         $88,430.56      INTERCOMPANY PAYMENT
                                                                               $1,870,093.36




                                                                                                                  Page 3 of 4
                   Case 18-11699-MFW                Doc 756    Filed 12/10/18     Page 36 of 36



Name                       Relationship to Debtor       Payment Date             Amount      Description



WORLD AVIATION ASSOC PTE   AFFILIATE                      08/09/2017            $29,528.95   INTERCOMPANY PAYMENT
LTD                                                       09/06/2017            $31,483.52   INTERCOMPANY PAYMENT
33 CHANGI N CRESCENT
                                                          10/05/2017            $39,259.19   INTERCOMPANY PAYMENT
SINGAPORE 499640
SINGAPORE                                                 11/06/2017            $33,148.69   INTERCOMPANY PAYMENT
                                                          12/05/2017            $66,652.61   INTERCOMPANY PAYMENT
                                                          01/05/2018            $28,985.60   INTERCOMPANY PAYMENT
                                                          02/05/2018            $80,750.57   INTERCOMPANY PAYMENT
                                                          04/09/2018            $15,173.00   INTERCOMPANY PAYMENT
                                                          04/18/2018            $38,035.00   INTERCOMPANY PAYMENT
                                                          05/09/2018            $37,383.00   INTERCOMPANY PAYMENT
                                                          05/16/2018            $66,860.10   INTERCOMPANY PAYMENT
                                                          06/07/2018            $26,161.80   INTERCOMPANY PAYMENT
                                                          07/11/2018            $22,646.43   INTERCOMPANY PAYMENT
                                                                            $516,068.46

 Grand Total: 9                                                           $13,387,106.36




                                                                                                              Page 4 of 4
